Citation Nr: 1704163	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  14-25 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Eligibility for benefits under the Veterans Retraining Assistance Program (VRAP) for the term from September 2012 to January 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to December 1992. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office and Education Center in Buffalo, New York, that determined that the Veteran was not eligible for benefits under the Veterans Retraining Assistance Program for the term from September 24, 2012, to January 19, 2013.  The claims file is currently under the jurisdiction of the VA RO in New York, New York.

The Veteran testified at a videoconference hearing in September 2014 that was held before a Veterans Law Judge who is no longer employed at the Board, and a transcript of that hearing has been associated with the record.  The Board informed the Veteran in June 2016 that he has the right to request another Board hearing.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 19.3, 20.707 (2016).  In July 2016, the Veteran indicated that he did not want another hearing.

Subsequent to a March 2014 statement of the case, VA obtained additional information regarding the number of weeks of the Veteran's term and the vacation period in the term.  VA recalculated whether the number of credits that he earned is the equivalent of being a full-time student.  In January 2017, the Veteran's representative waived initial consideration of this evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c) (2016).

The Board's review includes the paper and electronic records.



FINDINGS OF FACT

1.  The weight of evidence shows that the Veteran's term was from September 24, 2012, to January 19, 2013, with 14 whole weeks of class and 17 days of vacation from December 16, 2012, to January 1, 2013.

2.  The weight of evidence shows that the term from September 24, 2012, to January 19, 2013, during which time the Veteran earned nine trimester credits is equivalent to 12 semester hours.

3.  The evidence is in equipoise as to whether full-time status at the Veteran's school is the equivalent of 12 semester hours.

4.  The weight of evidence shows that the Veteran was enrolled as a full-time student from September 24, 2012, to January 19, 2013, for purposes of VRAP benefits.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for eligibility for benefits under the Veterans Retraining Assistance Program for the term from September 24, 2012, to January 19, 2013, have been met.  38 U.S.C.A. §§ 3688, 4100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 21.4200, 21.4270, 21.4272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2016).  Given the decision below, a detailed explanation of how VA complied with 38 C.F.R. §§ 21.1031, 21.1032 is unnecessary.

Governing law and regulations

The Veteran seeks to establish eligibility to benefits under the Veterans Retraining Assistance Program (VRAP).  See Pub. L. 112-56 , Title II, § 211, 125 Stat. 713 . The VRAP is  a component of the VOW to Hire Heroes Act of 2011, passed by Congress, signed into law by the President, and is set forth as a note in 38 U.S.C.A. § 4100.  VRAP offers  up to 12 months of training assistance to unemployed Veterans. Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  VRAP § 211(b).

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be or have been in the last 180 days enrolled in a Federal or state job training program.  VRAP § 211(e).

The VRAP ended on March 31, 2014.  However, as the Veteran's appeal for benefits has been pending since March 2014, a decision on whether he is eligible for VRAP benefits is warranted.

A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term includes any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field.  38 U.S.C.A. § 3452 (b).

Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  Participants will not receive benefits for any time period during which the training drops below full-time.  Participants must be enrolled in a VA approved program of education offered by a community college or technical school.  The program must lead to an associate degree, non-college degree, or a certificate, and train the Veteran for a high demand occupation.  VRAP § 211(b).  

"Full-time" enrollment in a professional accredited and equivalent program involving standard collegiate courses, including cooperative and external degree programs, is 14 semester hours or equivalent.  See 38 C.F.R. §§ 21.4270(c), 21.4272(a).  Nonetheless, when the institution certifies that all undergraduate students enrolled for a minimum of 12 or 13 semester hours or the equivalent are charged full-time tuition, or considered full time for other administrative purposes, such minimum hours will establish the criteria for full-time measurement and such minimum hours will be considered full-time.  38 C.F.R. § 21.4270(c) Note 2.  

When a term is not a standard semester as defined in 38 C.F.R. § 21.4200(b) (2016), VA will determine the equivalent for full-time training by: (i) multiplying the credits to be earned in the term by 18 if credit is granted in semester hours, and (ii) dividing the product by the number of whole weeks in the term.  38 C.F.R. § 21.4272(g)(1).

In determining whole weeks for the formula, VA will: (i) determine the number of days from the beginning to the end of the term as certified by the educational institution, subtracting any vacation period of seven days or more; (ii) divide the number of days in the term by seven; (iii) disregard a remainder of three days or less; and (iv) consider four or more days to be a whole week.  38 C.F.R. § 21.4272(g)(2).

The quotient resulting from the use of the formula is called equivalent credit hours.  VA treats equivalent credit hours as credit hours for measurement purposes.  38 C.F.R. § 21.4272(g)(3).

Analysis

VA has denied the claim only on the basis that the Veteran was not a full-time student.  Therefore, the other criteria for the VRAP benefits have apparently been met, and the only issue in this case is whether the Veteran was a full-time student during the term from September 2012 to January 2013.

The Veteran took nine credit hours during the term in question, and his school is on a trimester system.  As this term is not a standard term, it must be determined whether the term is the equivalent of full-time training in semester hours.

The first matter is to determine the period of the term in question.  A September 2012 VA enrollment certificate indicates that the term was from September 24, 2012, to January 19, 2013.  After Hurricane Sandy, the director of student services in a November 2012 statement indicated that the term was from September 24, 2012, to January 28, 2013.  In a November 2013 statement, the Veteran argued that the term ended on January 28, 2013, because of Hurricane Sandy.  In a July 2014 e-mail, the school indicated that the term began on September 24, 2012, and that the term ended on January 19, 2013, as scheduled.  

The evidence shows that there is conflicting information on when the term ended in light of the disruption from Hurricane Sandy.  In the July 2014 e-mail, the school indicated that the classes are normally four days a week, Monday thru Thursday.  The school noted that classes were only cancelled for a week due a power outage from Hurricane Sandy and that the classes were made up on Fridays for the balance of the term.  The Board places great weight on the July 2014 e-mail because it postdates the end of the term and explains how the classes were made up after the disruption from Hurricane Sandy.  Therefore, the weight of evidence shows that the Veteran's term was from September 24, 2012, to January 19, 2013, for a total of 118 days.

The next matter is the vacation period of seven days or more that must be subtracted in determining the number of days of the term.  In a November 2013 statement and at the September 2014 hearing, the Veteran said that the term was only 11 to 13 weeks because there were two weeks off for a holiday break, two weeks off due to a Hurricane Sandy-related closing, and no classes during finals.  See hearing transcript, page 4.  In the July 2014 e-mail, the school said that the holiday break was about two weeks and was from December 16, 2012, to January 1, 2013.  As noted above, the school indicated that the classes were only cancelled for a week (as opposed to two weeks as claimed by the Veteran) and that the classes were made up on Fridays during the remainder of the term after Hurricane Sandy.  

The Board places great weight on the July 2014 e-mail because it is an official response from the school regarding the closing for Hurricane Sandy and the length of the holiday break.  The evidence shows that the school was only closed for one week in the aftermath of Hurricane Sandy.  The Board, however, does not consider the one-week closing to be a vacation period since the classes were made on Fridays later in the term.  The Board does not find the finals week to be a vacation period since the Veteran had to take finals during the week.  

In its July 2014 calculation, VA determined that there were 16 days of holiday break from December 16, 2012, to January 1, 2013.  There were, however, 17 days during the period from December 16, 2012, to January 1, 2013.  The weight of evidence shows that the only vacation period was for 17 days from December 16, 2012, to January 1, 2013.

The number of days of the term for purposes of 38 C.F.R. § 21.4272(g)(2)(i) is 101 days:  the 118 days (from beginning of the term to end of the term) minus the 17 vacation days.  101 divided by 7 is 14 weeks and three days (or 14.42 weeks).  The remainder of three days must be disregarded.  Thus, the whole weeks under 38 C.F.R. § 21.4272(g) is 14 weeks.  In its July 2014 calculation, VA determined that the whole weeks under 38 C.F.R. § 21.4272(g) is 15 weeks.  That calculation, however, was based on 16 vacation days instead of 17 vacation days.  The difference in one day of vacation results in a different number of whole weeks under 38 C.F.R. § 21.4272(g).

Because the credit is to be granted in semester hours, the product is 162 (nine credits times 18).  162 divided by 14 (the number of whole weeks in the term) is 11.57.  11.57 rounds up to 12.  Accordingly, the weight of evidence shows that the term from September 24, 2012, to January 19, 2013, during which time the Veteran earned nine trimester credits is equivalent to 12 semester hours.

The final matter is whether the equivalent of 12 semester hours is full time at the Veteran's school.  The table in 38 C.F.R. § 21.4270(c) provides that 14 semester hours or its equivalent is full time unless the institution certifies that all undergraduate students enrolled for a minimum of 12 or 13 semester hours or the equivalent are charged full-time tuition, or considered full time for other administrative purposes.  There is conflicting evidence on whether the equivalent of 12 semester hours is full time at the Veteran's school.

In the November 2012 statement and a March 2013 claimant folder note, the school stated that taking eight credit hours per trimester is considered being a full-time student.  Applying 38 C.F.R. § 21.4272(g) to determine the equivalent in semester hours based on this information shows that the product is 144 (8 credit hours times 18).  As determined above, there are 14 whole weeks in the term in question.  144 divided by 14 is 10.28.  The equivalent in semester hours is rounded up to 11, which is below the minimum equivalent of 12 semester hours to be considered full time for VA purposes.

VA Web Enabled Approval Management System (VA WEAMS) shows that the full-time status for the Veteran's school is the equivalent of 12 semester hours.  VA WEAMS data is based on the school's class schedule from 1999 and 2000, but the last revision of the data was in August 2009.  Moreover, the RO adjudicated the case based on the equivalent of 12 semester hours being full-time status at the Veteran's school.

Although the VA WEAMS's determination is based on old data, that determination is based on an entire year of data whereas the application of 38 C.F.R. § 21.4272(g) to the 2012-2013 term is based on only one trimester and not three trimesters throughout an entire year.   Given the conflicting determinations, the evidence is in equipoise as to whether full-time status at the Veteran's school is the equivalent of 12 semester hours.  Since the term from September 24, 2012, to January 19, 2013, during which time the Veteran earned nine trimester credits is equivalent to 12 semester hours, the weight of evidence shows that the Veteran was enrolled as a full-time student from September 24, 2012, to January 19, 2013, for purposes of VRAP benefits.  The criteria for eligibility for benefits under the Veterans Retraining Assistance Program for the term from September 24, 2012, to January 19, 2013, have been met.  The benefit sought on appeal is accordingly allowed.


ORDER

Eligibility for benefits under the Veterans Retraining Assistance Program for the term from September 2012 to January 2013 is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


